EXHIBIT 10.1




 
 
 
August 31, 2007
 
IVENTA CORPORATION
Mr. Jamison Stafford
9000 Sunset Boulevard
11th Floor
West Hollywood, CA 90069


Re: CONFIDENTIAL Binding Letter of Intent For Purchase of Iventa
 
Dear Mr. Stafford:
 
We are pleased to present this proposal which serves as our Letter of Intent
("LOI") under which on a date that shall be agreed upon between the parties,
Commerce Planet, Inc., a Utah corporation ("Purchaser" or "CP") will acquire all
of the stock of Iventa Corporation ("Seller" or "Iventa") for the consideration
set forth below and pursuant to the other terms and conditions of this LOI. This
LOI and the provisions hereof are binding on the parties hereto except as
specifically stated in Section IV below.
 
The total potential purchase value for Iventa will be an aggregate of
[$5,063,000], comprised of cash, CP restricted common stock, employment
compensation and contingent earn-out consideration. In determining the purchase
price and potential structure of a transaction ("Proposed Transaction"), CP has
relied on the limited confidential information that you have provided.  We have
yet to view any formalized financial information.  CP's obligation to consummate
the Proposed Transaction is subject to CP's confirmation of those represented
numbers and CP Board approval.
 
I.        
Acquisition of 100% of Seller Stock: Purchaser proposes to acquire 100% of the
stock of Seller pursuant to CP's choice of a stock purchase or reverse
triangular merger transaction.  It is understood that the purchase of Seller is
free of all balance sheet liabilities with the exception of promissory notes for
$213,000 and shall have minimum net working capital in cash or cash equivalents
of at least $25,000 at closing.  The Proposed Transaction assumes that the
purchase will include all of the assets and intellectual property, held, used by
and useful to the business, as well as continuation of the lease(s) of real
estate used by Iventa.

 
Until the closing of the Proposed Transaction, Iventa will continue to conduct
business and maintain business relationships in the ordinary and usual course,
and will not encumber or dispose of assets except in the regular and ordinary
course of business.

 

--------------------------------------------------------------------------------


 
CP will not assume any liability for personal or corporate taxes incurred by
Seller or any stockholders of Seller in connection with the Proposed
Transaction. Seller will provide customary guarantees, representations and
warranties, to the satisfaction of CP, with respect to the condition and
operation of Seller, including that there are no un-disclosed outstanding
liabilities.


II.       
Cash Consideration: Up to $.963 million in cash in accordance with the schedule
below.

 
Amount
Event / Benchmark
Date
$250,000.00
Cash to Iventa
Closing
     
$213,000.00
Assumption of miscellaneous notes
Closing
 
     
$500,000.00
Iventa has minimum net profits of $3MM for a period date 12 to 24 months from
closing. (60% of this cash due if $2.4MM net profit)
24 Months of Closing



 
Stock Consideration: Up to $2.5 million in shares of restricted common stock of
Purchaser, vesting in accordance with the schedule below. Such stock will be
valued at the then current share price at issuance.


Amount
Event / Benchmark
Date
$1.5MM CP Common Shares Restricted per Rule 144
Closing
Closing
     
$500K CP Common Shares Restricted per Rule 144
Iventa has minimum net profits of $1 MM for period date 12 months from closing
(60% of these shares due if $800K net profit)
12 Months of Closing
50% Piggyback registration rights
     
$500K CP Common Shares Restricted per Rule 144
Iventa has minimum net profits of $3MM for a period date 12 to 24 months from
closing. (60% of these shares due if $2.4MM net profit)
24 Months of Closing
50% Piggyback registration rights



 

--------------------------------------------------------------------------------


 
III.      
Working Capital Adjustments

 
The purchase price will be subject to adjustment  based on minimum working
capital at closing and Seller's maintenance prior to closing of existing
financial performance based upon the most recently disclosed P&L and Balance
Sheet provided to CP.  This provision is to cover contingent, performance and
indemnity liabilities arising in connection with an acquisition of a company
such as Iventa.  If Iventa changes the compensation rate of any officer of
Iventa or pays a dividend, the changes will cause a dollar-for-dollar reduction
in the cash portion of the purchase price payable at closing.


IV.       
Additional Conditions: The Seller agrees to the following additional conditions
to Purchaser's obligation to consummate the Proposed Transaction:

 
a.     
The occurrence of following events and completion of the following obligations
at or prior to closing:



(i)           The accuracy and completeness of all representations and
warranties of Seller sets forth in the Purchase Agreement (defined below), and
satisfaction of all the requirements set forth herein, Iventa's obtaining all
corporate, government and other regulatory approvals, no material change in the
financial condition and no material litigation involving Iventa.


(ii)           In Purchaser's sole reasonable determination, a satisfactory
conclusion of the results of legal, financial, accounting, a fairness opinion
and all related business due diligence investigations of the Seller, conducted
by Purchaser's authorized representatives.  The Purchaser expects to commence
due diligence promptly after the execution of this LOI which is expected to be
completed within fifteen (15) days from the date of execution of this LOI (the
"Due Diligence Period").  A preliminary list of required information will be
forwarded in a separate letter upon execution of this LOI.  Purchaser will
utilize internal and external resources for this due diligence process.


(iii)           Approval of the transaction by the CP Board of Directors.
Receipt of all necessary regulatory approvals (if any).


(iv)           Negotiation, execution and delivery of a Purchase Agreement (and
related ancillary documents) satisfactory to both parties, which will contain
representation, compliance, opinions, warranties, covenants, agreements and
indemnities customary for transactions of this type.  It is contemplated that
the Purchase Agreement will provide CP with indemnification by Seller for
specified liabilities arising or relating to periods prior to the Closing of the
Proposed Transaction, and for material breaches of representations, warranties
and covenants contained in the definitive documents surviving the closing.  The
indemnification will have customary exclusions for single small items, together
with an Indemnification Cap equal to 40% of the Purchase Price.  Liabilities
arising from ERISA, tax, title or environmental violations or problems will not
be subject to this cap.  The stockholders of Seller shall indemnify and hold CP
and the property of CP, including the assets purchased by CP, free and harmless
from any and all claims and losses arising from Iventa's operation of its
business before the sale of the assets which claims and losses are not disclosed
to CP.

 

--------------------------------------------------------------------------------


 
b.     
Non-Compete Agreement.  At the Closing, CP shall receive from Mr. Stafford an
acceptable agreement not to compete in the business presently conducted by
Iventa for a period of two (2) years from the end of his employment.



c.     
Working Capital Adjustment.  The Purchase Price will be reduced $1 in cash for
each $1 of Seller working capital at closing that is below $25,000.



d.     
Bulk Sales Law.  All amounts payable to Iventa or its stockholders shall be
subject to compliance with Division 6 of the California Uniform Commercial Code,
and any and all amounts payable by Iventa to CP shall be made in accordance with
Division 6.d.



e.     
Exclusivity "No Shop" Agreement.  Iventa and its majority stockholder shall
agree to a separate exclusivity agreement for a period of 30 days.  Prior to
execution of that agreement, the terms of this LOI shall remain confidential,
and Iventa shall not  disclose its terms to parties outside Iventa without prior
written approval from CP.



f.     
Employment: Contingent on the closing of the Proposed Transaction, CP (or
Iventa) will offer continued employment to Mr. Stafford and certain other key
employees of Iventa.  Key employees will be eligible to participate in the CP
company stock option plan.  The parties and their key employees will be eligible
to participate in CP's benefit packages, including 401(k) with matching,
medical, dental and vision per CP's plans.  Mr. Stafford's ongoing employment
with CP (or Iventa) will be a requirement as part of this transaction and a
2-year employment agreement will be executed in connection with closing of the
Proposed Transaction.  Mr. Stafford will receive an annual salary of $175,000,
as well as $1.25 MM in CP common stock restricted per Rule 144, vesting on a
prorata basis over 24 months.  These shares will be held in escrow by CP until
vesting occurs. Vesting will cease on termination of employment by Mr. Stafford
or by CP with cause.   If employment is terminated by CP without cause, all
shares will be issued (if not yet issued) and vest immediately.



V.        
Publicity

 
No press release, notice to any third party or other publicity concerning the
proposed transaction shall be issued, given or otherwise disseminated without
the prior written approval of Purchaser.  The terms of this paragraph shall be
binding upon the parties upon mutual execution of this LOI.  Seller expressly
agrees this Binding LOI may be publicly announced at Purchaser's discretion.
 
 

--------------------------------------------------------------------------------


 
VI.       
Expenses

 
In connection with the Proposed Transactions contemplated by this Letter of
Intent, Purchaser, on the one hand and Seller and the stockholders of Seller on
the other hand shall each be responsible for their own expenses incurred whether
or not a Purchase Agreement is executed.  The terms of this paragraph shall be
binding upon the parties upon mutual execution of this LOI.


VII.      
Timing

 
Promptly following the signing of this LOI, Seller and Purchaser will begin
preparation and negotiation of the Purchase Agreement, which shall govern the
acquisition of Iventa.  The parties' mutual objective is to close the Proposed
Transaction on or before September 18, 2007.
 
CP is enthusiastic about pursuing the Proposed Transaction with Iventa, and in
particular, working with Mr. Stafford to continue to build on the tradition of
excellence established at Iventa.
 
If the terms set forth above are acceptable, please sign and return a copy of
this LOI to our attention, no later than Friday, August 31st, 2007 at 5:00p.m.
(PST).  If not signed and returned in accordance with said timeframe, this LOI
will be then deemed expired.


 
Sincerely,
 
Commerce Planet, Inc., a Utah Corporation
 
/s/ Charlie Gugliuzza
Charlie Gugliuzza
President
 
 
Agreed to and accepted this ___31st___ day of August, 2007
 
 
/s/ Jamison Stafford                      ___________
Jamison Stafford, President, Iventa Corporation
 